DETAILED ACTION
1.	The communication is in response to the application received 09/02/2020, wherein claims 1-2 are pending and are examined as follow. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 09/02/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “travel status recording apparatus configured to record”, “personal information identification unit configured to identify”, “mask unit configured to”, “acquisition unit”, “restoration determination unit”, and “image provision unit”,  in claim 1. Supporting structural elements can be found in for e.g., pg. 18 lines 3-33 and pg. 19 lines 1-2. Also see Figs. 2-3 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically Claims 1 and 2 recite conditional limitation, i.e., “…in a case where” which implies the condition may or may not happen (i.e., the restoration determination unit determines whether to restore the personal information or not as per claim for example). Therefore, the limitation is indefinite. 
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Park et al. US 10,062,406 B2, hereinafter referred to as Park, since Park describes video masking processing of personal information in captured images in order to protect personal privacy (col. 1 lines 15-20). See below for further details.
Regarding claim 1,  Park teaches “An image recording system comprising: a travel status recording apparatus configured to record an image that is captured by 5at least one camera mounted on a vehicle [e.g., a dash board camera of a vehicle for capturing images (col. 3 lines 5-9). Also refer to Fig. 1]; and a server configured to communicate with the travel status recording apparatus [See Fig. 6, where said device(s) can be a computer/server], wherein the travel status recording apparatus includes a personal information identification unit configured to identify personal 10information included in the captured image [personal information such as vehicle license plate numbers (e.g., Fig. 4A) and persons’ faces (e.g., Fig. 4B) is a part of the captured images which can be identified for masking purposes], and a mask unit configured to, in a case where the personal information identification unit identifies the personal information in the captured image, mask the personal information in the captured image in a restorable manner [see video masking processing apparatus 100 (col. 5 lines 38-55) and Figs. 2-3 in relation to the masking process employed], and the server includes 15an acquisition unit configured to acquire a masked image from the travel status recording apparatus [See Fig. 6 where user device 600 which may be a server can acquire a masked image for unmasking purposes. For e.g., in a public institution or police station, i.e.,  a 3rd party (col. 7 lines 1-22)], the masked image corresponding to the captured image in which the personal information is masked by the mask unit [See examples of masked images in Figs. 5A and 5B of personal information, corresponding to unmasked images Figs. 4A and 4B, respectively, as captured by the camera (e.g., photographing unit 110 in col. 4 lines 50-55)], a restoration determination unit [Unmasking process col 7 lines 1-5 and 13-20. See device 601 that transmits a key (Fig. 7)  for unmasking the video to device 600 (e.g., 3rd party)] configured to determine, in response to a request for the masked image acquired by the acquisition unit from a third party [For e.g., the police station (col. 7 lines13-15) requests reproduction of the masked video (lines 30-39)], whether to 20restore the personal information included in the acquired masked image based on a preset restoration level [The reproduction request to unmask the masked video determines whether to unmask one part of the video (e.g., face of a person) over the others. In other words, this can be considered a preset restoration level given its BRI, or the level of unmasking. The foregoing is described with respect to Fig. 8 for example, where the unmasking level is determined by the user to select a specific part of the video for unmasking (e.g., vehicle plate number 811)], and an image provision unit configured to, in a [The unmasking process is executed via user device 600 (col. 7 lines 44-46) using the obtained key (Fig. 7) to restore the personal information (e.g., vehicle no. 811 – Fig. 8) in the captured image(s). Also see Figs. 11A and 11B along with Figs. 12A and 12B which allow for searching through parts of the image to restore only those selected parts.], and provide the third party with a masked image in which the personal information the restoration determination unit has determined to restore is restored [After the unmasking operation is performed, the police station for example (i.e., 3rd party) is provided with the unmasked personal information which can be subsequently used for conducting data analysis], and, in a case where the restoration determination unit determines not to restore the personal information, conceal the personal information included in the acquired masked image [The case where personal information is not selected for unmasking (i.e., remains masked) can be seen with respect to for e.g., Figs. 8, 11A, 11B, 12A, and 12B (and corresponding text). Those parts not selected will remain hidden from view. For e.g., if a person’s face 823 is unmasked, the other persons’ faces (821 and 822) will remain hidden until it is selected], and provide the third party with a masked image in which the 30personal information the restoration determination unit has determined not to restore is concealed.”  [In this case,  those parts of the image that were not selected will remain concealed so the 3rd party (e.g., police station) will only see the masked portions]

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Johnson  (US 2018/0338231 A1), hereinafter referred to as Johnson.
Regarding claim 2, Park teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Park further discloses “wherein21 the at least one camera includes a front camera configured to capture an image of a scene in front of the vehicle [Park reveals a dashboard camera (col. 3 lines 5-10) that can for e.g., capture images of a scene that may include a person (e.g., a face – Fig. 4B) or another vehicle (license plate information - Fig. 4A). Also refer to col. 1 lines 47-52 and 56-59], and a vehicle interior camera configured to capture an image of a vehicle interior of the vehicle [However Park does not reveal an interior camera. See Johnson below], in a case where the acquired masked image is generated by the front camera, the 5restoration determination unit determines not to restore the personal information included in the acquired masked image, [Reference Park (claim 1) where an unmasking operation of personal information may not be performed on image captured by a camera. Although Park’s camera is an exterior facing camera, one skilled in the art would recognize the require processing could be similarly applied to an image captured by an interior facing camera] and, in a case where the acquired masked image is generated by the vehicle interior camera, the restoration determination unit determines whether to restore the personal information included in the acquired masked image based on presence or absence of approval 10by an owner of the vehicle. [Likewise, see claim 1 from Park. One skilled in the art would recognize the masking/unmasking routines can be applied to any picture taken by any camera whether it is an interior or exterior facing camera] 
[see for e.g., para 0106 where an image of a driver of a vehicle can be captured]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486